19-11845-shl   Doc 5-2   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit B   Pg
                                       1 of 2



                                   EXHIBIT B
                                                              19-11845-shl              Doc 5-2      Filed 06/03/19 Entered 06/03/19 14:18:56                   Exhibit B    Pg
                                                                                                                BALDA2FOUNDATION
                                                                                                                       of 2



                                                                                                                         NYSCO
                                                                                                                     MANAGEMENT CORP
                                                                                                                          [BVI]




                                                                                                 BSG RESOURCES LTD
                                                                                                       [GSY]




                                                                        West African       BSG Resources                                       BSGR Holdings                Kensdale Global
                   Octea Ltd                                                                                                                                                                  BSG Energy Ltd
                                                                       Power Limited      (Guinea) Limited                                     Cooperatief UA                 Assets Ltd
                     [GSY]                                                                                                                                                                        [GSY]
                                                                          [GSY]                [GSY]                                               [NL]                          [BVI]
                                                                                                                                                                                         D                D
                                                                               [38%]
                                                                      Amperion Power
                                                      BSG Power
Octea Mining     Octea Diamonds    Octea Services                       Distribution                         BSG Resources    BSGR Logistics
                                                        Nigeria                           BSGR Liberia Ltd
     Ltd               Ltd              Ltd                              Company                              (Guinea) Sarl       Corp
                                                    Coöperatief U.A                            [BVI]
    [GSY]             [GSY]            [BVI]                              Limited                               [Guinea]        [Liberia]
                                              L          [NL] D                                        D                  D               D
                                                                         [Nigeria]

                                                                              [51%]

  Koidu Ltd       Tonguma Ltd       Boroma Ltd                         Geregu Power
                                                                                          BSGR Liberia Ltd
    [BVI]             [BVI]            [BVI]                            Plc (Nigeria)
                                                                                             [Liberia]
Trading in SL.    Trading in SL.   Trading in SL.
                                                                                                       D




                                                                                                                                                                                                     Legend
                                                                                                                                                                                                     D = Dormant
                                                                                                                                                                                                     L = Liquidated
